COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00106-CV


JANET LUANN MORAN                                                   APPELLANT

                                        V.

MARKLIN MELVIN JONES                                                  APPELLEE


                                    ------------

          FROM THE 415TH DISTRICT COURT OF PARKER COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered the parties’ “Rule 42.1(a)(2)(B) Motion To Remand

For Entry Of Settlement.” It is the court=s opinion that the motion should be

granted; therefore, we set aside the trial court=s judgment without regard to the

merits and remand this case to the trial court for rendition of judgment in

accordance with the parties’ agreement.        See Tex. R. App. P. 42.1(a)(2)(B);

Innovative Office Sys., Inc. v. Johnson, 911 S.W.2d 387, 388 (Tex. 1995).

      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 43.4.



                                                  PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: July 21, 2011




                                    2